DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 12, 2021 has been entered.
 
Status of Claims
Claims 1, 4-5, 8-10, 18, 23-25, 27, and 30-32 are currently pending and under examination on the merits in the instant case.

Terminal Disclaimer
The terminal disclaimer filed on October 12, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/865,392 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite a “further” method step of “identifying a relative of the patient at risk for AD”. The claims fail to particularly point out and distinctly claim how this additional method step of identifying a relative is pertinent to the method for identifying and treating an AD patient prior to reaching clinical disease classification. As such, it is unclear how the extra method step of claims 9 and 31 leads to identifying and treating an AD patient prior to reaching clinical disease classification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 8-10, 18, 23-25, 27, and 30-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
The instant claims are drawn to a prophylactic method of identifying and treating a subject days, months, or years (e.g., “greater than 3.5 years”) before reaching a clinically classified Alzheimer’s disease (AD) merely based on a biomarker, miR-455-3p, which is present or increased in the blood, serum, or plasma sample of the subject. 
The instant specification at best describes that serum miR-455-3p from ten (10) patients already diagnosed with AD is increased compared to serum miR-455-3p from healthy subjects. See Figure 2A of the instant specification expressly showing that serum miR-455-3p is present in healthy controls thus the limitation for identifying a subject likely to develop AD “by detecting the presence” of miR-455-3p in the serum sample is not described by the instant specification. 
Now, regarding “the increase in miRNA-455-3p” claimed in the instant case, the increased expression levels of serum miR-455-3p are detected in patients who are already clinically diagnosed with AD as shown in Figure 2A. The “AD” subject population does not and cannot represent a subject “prior to reaching clinical disease classification” or having “a likelihood of developing AD” or “likely to have the prognosis for transitioning to classified AD”. 
In addition, there is no prior art that a single serum biomarker can identify a subject who is likely to develop a classified AD days, months, or years (e.g., “greater than 3.5 years”) prior to reaching such clinical disease classification. As such, the relevant prior art knowledge pertaining to the claimed subject matter did not exist thus the level of unpredictability pertaining to the claimed subject matter was high in the prior art. The instant specification, however, does not provide any detailed, sufficient written description support that an increased serum miR-455-3p 
Now, regarding prophylactically treating the subject before being clinically diagnosed with AD, it is noted that the instant specification is completely silent regarding the required prophylactic treatment effect provided by the instantly recited drugs. In fact, it was known in the art that “there are no effective pharmacotherapeutic options for prevention and treatment of AD” in the prior art as reported by Yiannopoulou et al. (Therapeutic Advances in Neurological Disorders, 2013, 6:19-33, applicant’s citation submitted on October 12, 2021). See page 19 (emphasis added). See also page 28 disclosing that drugs such as donepezil “do not decelerate or prevent the progression of the disease.” (emphasis added). Hence, the prior art knowledge pertaining to prophylactically treating a subject prior to being clinically diagnosed with AD was non-existent thus the instantly claimed prophylactic AD treatment or AD prevention was unpredictable in the prior art. Despite the lack of pertinent prior art knowledge and the high level of unpredictability, the instant specification does not provide any adequate written description support that the recited drugs have the required function of treating a subject before reaching a clinical AD stage, thereby preventing AD.
See MPEP §2163 teaching that “there is an inverse correlation between the level of skill and knowledge in the art and the specificity of disclosure necessary to satisfy the written description requirement. Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.” (emphasis added).
Again, the instant specification does not provide “sufficient information” pertaining to identifying a subject who will develop AD days, months, or years prior to clinical diagnosis 
	In view of the foregoing, it is concluded that the instant specification fails to reasonably convey that the instant co-inventors had possession of the claimed subject matter at the time of filing.

Response to Arguments
Applicant's arguments filed on October 12, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims comply with the written description because claims reciting any other biomarkers have been cancelled. In response, it is noted that the issues pertaining to the written description rejection are not limited to recitation of miRNAs other than miR-455-3p. In fact, miR-455-3p itself is not described to identify a subject who will develop a clinical AD in future as explained in the rejection above. Accordingly, applicant’s arguments are not found persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-5, 8-10, 18, 23-25, 27, and 30-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature and abstract idea without significantly more. The claims recite “identifying”, “assessing”, “determining”, “reaching clinical disease classification”, and “obtaining a score”, all of which are performed in the human mind thus an abstract idea, and furthermore, the claims recite that “the presence or the increase in miRNA-
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the inventive concept in the instant claims is furnished by the law of nature and abstract idea itself. Furthermore, the actual method steps recited in the claims pertaining to obtaining a sample and performing experimental assays were well-understood, routine, and conventional activities known in the relevant field as evidenced by Wang et al. (WO 2009/009457 A1, of record), Sheinerman et al. (WO 2012/145363 A1, of record), Wang (US 2013/0040303 A1, of record), Hill et al. (WO 2015/179909 A1, of record), and Van Keuren-Jensen et al. (US 2014/0303025 A1, of record). In addition, the generic classes of drugs recited as the treatment method step are not specific for the instantly claimed subject population, a subject who is likely to develop AD in future, the active method step of prophylactically administering the generic classes of drugs is not sufficient to amount to significantly more than the judicial exceptions recited in the instant claims. 
Accordingly, claims 1, 4-5, 8-10, 18, 23-25, 27, and 30-32 are not patent eligible under §101.


Response to Arguments
on October 12, 2021 have been fully considered but they are not persuasive. Applicant argues that the claims are significantly more than the recited judicial exceptions because the claims “specifically claim the inhibitors used for the treatments” thus recite “a defined group of active agents.” In arguing so, applicant points out Yiannopoulou et al. (2013). In response, it is noted that the 2013 reference does not teach any specific drugs that prophylactically treat or prevent subjects who are likely to develop AD. In fact, the reference expressly discloses that the current drugs such as donepezil “do not decelerate or prevent the progression of the disease.” (emphasis added). See page 28. Accordingly, the generic classes of drugs recited in the “treating” step are not known to be specifically treat a subject prior to reaching a clinical AD classification thus the instantly claims do not “specifically claim the inhibitors used for the treatments” of a subject who “is likely to have the prognosis for transitioning to classified AD”. Accordingly, applicant’s arguments are not found persuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-5, 8-10, 18, 23-25, 27, and 30-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 and 30 of copending Application No. 16/865,370 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims overlap in scope with and are anticipated by the ’370 claims drawn to a method of treating a subject with a class of agents (e.g., “a cyclooxygenase inhibitor”) comprising “detecting the presence of the increase in miRNA-455-3p to produce a score that is indicative of a likelihood of developing AD”. 
Response to Arguments
on October 12, 2021 have been fully considered but they are not persuasive. Applicant argues that a terminal disclaimer has been filed thus the rejection over the ‘370 application is moot. Contrary to applicant’s argument, no terminal disclaimer has been filed.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635